Citation Nr: 9918662	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV) infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from October 1981 to October 
1983.

This appeal is from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  In April 1998 the appellant withdrew a 
request for a hearing before a member of the Board of 
Veterans' Appeals (Board), opting to have a hearing before a 
VA hearing officer instead.  The hearing was held in 
September 1998.

VA outpatient treatment records of July 1997 include the 
appellant's report of psychiatric symptoms, which he 
associated with an alleged sexual assault in service, and a 
diagnostic impression of PTSD.  This reasonably raises a 
claim of entitlement to service connection for PTSD.  The 
matter is referred to the RO for clarification and action as 
appropriate.


FINDING OF FACT

The appellant has not presented competent medical evidence of 
HIV infection in service or of a nexus between HIV infection 
diagnosed after service and any incident of sexual assault in 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for HIV 
infection is not well grounded, and VA has no duty to assist 
the appellant to develop the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical history and physical examination for 
enlistment in July 1981 were negative for anorectal findings.  
Private medical records dated from March 1979 to August 1981 
were provided the service in August 1981.  The private 
records show the appellant had a chronic fistula in ano in 
March 1979 and at that time had a history of prior surgery 
for a perirectal abscess.  The month the appellant entered 
active duty, October 1981, he was diagnosed with anorectal 
fistula that he reported to be of two months' duration.  In 
November 1981, the fistula was reported to have been draining 
for about two months.  In September 1982 he was seen for 
complaints of bleeding from a 1975 surgical wound for rectal 
abscess.  He complained of a chronic, draining fistula in ano 
for the past three years.  The veteran tested positive for E. 
coli, and the impression was fistula in ano with granuloma, 
secondary to infection.  He underwent a fistulectomy in 
October 1982.  In June 1983, the appellant was seen for 
recurrent infected fistula in ano, which was drained.

Service personnel records reveal the appellant was found not 
eligible for reenlistment due to homosexuality.  
Homosexuality or bisexuality was noted on his DD Form 214.  
No details appear in the service personnel records regarding 
specifically alleged homosexual activities.

Treatment records from Crawford Long Memorial Hospital of 
August 1984 show the appellant was treated for dehydration 
with febrile diarrheal illness, etiology unknown.  A December 
1986 report shows the appellant was followed for acquired 
immunodeficiency syndrome (AIDS)-related complex.  He had 
been known to be positive for HTLV-III (human T-cell 
lymphotropic virus-type III) (early name for HIV) infection 
for about two months.

A VA laboratory report of July 1990 shows a preliminary 
positive finding for HIV.  A VA outpatient record of July 
1997 noted the appellant's report of being found HIV positive 
shortly after separation from the service in 1983.

The RO requested private medical records from all 
practitioners and facilities for which the appellant provided 
an authorization for release of information.  The RO informed 
the appellant by letters of August and October 1997 to send 
evidence in support of his claim and that VA could not pay 
compensation on his claim if VA did not receive the needed 
evidence within one year.

The appellant testified in a VA hearing in September 1998 
that he was exposed to HIV immediately before leaving the 
service.  He reported he was sexually assaulted by two 
unknown and one named assailant in a shower, at which time, 
among other acts, he suffered forced penile penetration of 
his rectum, and he saw blood going down the drain.  He stated 
he never reported the incident because he was threatened with 
reprisal if he did.  He stated that the rape caused rectal 
injury, opening an old fistula, and requiring surgical 
repair.  He obtained a transfer to another duty station, a 
ship.  He testified he was sexually assaulted aboard the ship 
by the acting executive officer, whose name he could not 
remember.  The officer forced penile-oral intromission and 
ejaculated.  The appellant said he did not report the 
incident out of embarrassment and fear of reprisals.  He said 
he gave a partial account of these event to a chaplain, whose 
name he could not remember, expressing a desire to get out of 
the service by any possible means.  The chaplain advised him 
to report having homosexual tendencies.  The appellant 
testified he did so; the result was separation on the basis 
of homosexuality.  He testified that he was not homosexual, 
had never had sexual contact with a male before these 
assaults, and had only had heterosexual sex using protection.  
He reported he had been unable to locate a named individual 
in whom he had confided in service.  He stated he was 
diagnosed HIV positive shortly after service, in 1983 or 
1984, by a doctor at Crawford Long Hospital, whose name he 
could not recall.


II.  Analysis

In seeking VA disability compensation for HIV infection, the 
appellant seeks to establish that current disability results 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).  Such a 
disability is called "service connected."  38 U.S.C.A. 
§ 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

Alternatively, the appellant may produce evidence of a 
current diagnosis, a condition noted during service and 
continuity of symptomatology of that condition since service, 
and a medical opinion of a nexus between the current 
diagnosis and the continuity of symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  Evidence that a lay person 
noted a condition in service is sufficient for that purpose, 
if the condition is within the competency of lay persons to 
observe, otherwise, the evidence of noting during service 
must be that the condition was noted by a competent medical 
professional.  Id.

The appellant has submitted competent medical evidence of a 
current HIV infection.  Infection by HIV is not amenable to 
lay observation.  Competent medical evidence must be 
submitted to fulfill either the incurred in service or noted 
during service elements of a well-grounded claim.  The 
appellant has not submitted any such evidence.

The appellant has not submitted competent medical evidence of 
diagnosis of HIV infection before December 1986.  HIV is not 
subject to any statutory presumption of incurrence in service 
when diagnosed after separation.  See 38 C.F.R. § 3.309(a) 
(West 1991).  Consequently, the private medical records will 
not satisfy the incurred in or noted during elements of a 
well-grounded claim.

The appellant's testimony about sexual assault is not medical 
evidence of HIV infection in service, notwithstanding that he 
urges that inference.  Nor is it competent evidence of 
exposure to disease or injury from which the current HIV 
infection arose.  Taking as true his testimony about the 
alleged assaults for the purpose of determining whether his 
claim is well grounded does not advance his claim.  
Notwithstanding his testimony that there is no other possible 
explanation for his current infection, he is not competent to 
reach the medical conclusion about the manner of infection.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Moreover, he 
testified that he had other sexual experiences.  Testimony 
that is implausible on its face need not be accepted as true 
for the purpose of determining whether a claim is well 
grounded.  The appellant's assertion of certainty about the 
time, place, and manner of infection is implausible in light 
of his other testimony about other sexual contacts, his 
beliefs about the efficacy of using "protection" 
notwithstanding.

In short, the appellant has not submitted a well-grounded 
claim for service connection for HIV infection.  38 U.S.C.A. 
§ 5107(a) (West 1991).  VA has no duty to assist the 
appellant to develop fact in support of his claim.  Id.


ORDER

Whereas the claim of entitlement to service connection for 
HIV infection is not well grounded, the claim is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

